Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin W. Bieg on 25 February 2022.

The application has been amended as follows: 

Claim 2: (Currently Amended)
The electrical microgrid of claim 1, wherein the energy storage system has a baseline energy storage capacity greater or equal to Wu = – (Dp - 1)DpTpPpeak 

Reasons for Allowance
Claims 1-2, 4, 7-9, as filed 22 February 2022 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious an electrical microgrid comprising pulsed power load with recited properties, energy storage system, bus interface converter, arranged and operated as recited, and having controller adjusting control input duty cycle of the bus interface converter to control injected current to the bus to track an injected current reference value that is calculated according to the recited equation. Applicant's statement filed 22 February 2022 regarding inventorship of the present application and that of previously cited NPL, Weaver, is acknowledged, Weaver thereby being disqualified as prior art. As previously discussed, Yuhimenko discloses pulsed power load mitigation system having similar control of energy storage device current injection to compensate for dynamic portion of pulsed power load power draw. However, Applicant's arguments are persuasive in that the prior art does not appear to teach or suggest calculation of injected current reference value using the recited formula based on the recited parameters of the microgrid. Claim 1, in light of Applicant's Specification, Drawings, and Arguments, therefore overcomes the cited prior art of record.
Claims 2, 4, 7-9, are allowed for being dependent on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836